DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 256 (Fig. 2A); 355 (Fig. 3N).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 13 is objected to because of the following informalities: in line 2, “a self-injector” should be “the self-injector.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6-10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "said body" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “said body” will be interpreted as “a body” of “said reservoir.”
Regarding claim 3, the limitation “at least one fastener” is indefinite because the claim requires this fastener as part of the add-on but the instant specification recites the fastener as part of the self-injector. Specifically, instant Figures 4A and 4D and the instant specification disclose that the fastener is element 402 or 404, neither of which are associated with the add-on of Figs. 3A-3P. It is unclear how a person of ordinary skill in the art would consider the disclosed fastener as being part of the add-on as claimed. For examination purposes, the fastener will be treated as functionally claimed with respect to the reservoir, so that prior art that discloses any type of fastener (whether or not it is associated with the add-on) will be interpreted as teaching the claimed fastener. 
Regarding claims 6-10, the limitations further limiting the functionally claimed reservoir are indefinite because it is unclear if prior art that teaches the add-on but not the further limitations of the reservoir can be interpreted as teaching these dependent claims. Specifically, the add-on is only claimed to have a coupling “sized and shaped to couple the adaptor to a fluid reservoir” and prior art therefore does not need to positively teach a specific reservoir, only the ability to couple the add-on to a reservoir. For examination purposes, these further limitations will be treated as functional limitations, such that prior art that teaches the add-on and is fully capable of being connected to a reservoir will be interpreted as teaching these dependent claims.
Claim 12 recites the limitation "said adaptor coupling" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “said adaptor coupling” will be interpreted as “an adaptor coupling.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, and 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Spector (US 2008/0097387) in view of Riitano (US 6079979).
Regarding claim 1, Spector discloses:
An add-on (10) for a self-injector (80; Fig. 4) comprising: an adaptor (50) sized and shaped to couple said adaptor (50) to a fluid reservoir (70) (Fig. 4; ¶0023 – the adaptor 50 can be coupled to a conventional syringe 80); a rigid and bent fluid path (30) having a first end configured to penetrate tissue (40) and a second end (20) coupled to said adaptor (50); and wherein when said add-on (10) is coupled to said fluid reservoir (70), sterile fluid communication is secured between said reservoir (80) and said first end (40) of said bent fluid path (30) (Abstract -– “delivery system for dispensing sterile liquids into the oral cavity,” which means the fluid path is sterile; ¶0029 – “there is no risk of contaminating the patent's oral cavity with non-sterile irrigants”).  
Spector discloses all of the elements of the claim but is silent regarding the adaptor having “at least one Luer lock coupling.” However, Riitano teaches an angled injection system, thus being in the same field of endeavor, with an adaptor (20; Fig. 2) comprising a rigid and bent fluid path (60) that further comprises a proximal end with a luer lock (26) to mate with a compatible luer lock component (Col. 5:19-22). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the add-on of Spector to incorporate a luer lock as taught by Riitano in order to provide sufficient structure to connect the adaptor to a standard mating connector.
Regarding claim 2, Spector in view of Riitano discloses:
The add-on (10) according to claim 1, wherein said bent fluid path (30) comprises a coupling at said second end (20) sized and shaped to couple said bent fluid path to said adaptor and secure sterile fluid communication in-between (Fig. 2 – the closed end seen in the cross section of Fig. 2 is the coupling that holds the proximal end 40 of the needle 30 to the adaptor 50).  
Regarding claim 4, Spector in view of Riitano discloses:
The add-on (10) according to claim 1, wherein said bent fluid path (30) comprises a hollow needle (¶0022).  
Regarding claim 5, Spector in view of Riitano discloses:
The add-on (10) according to claim 1, wherein said fluid path (30) is bent at a 90 degree angle (Fig. 1).  
Regarding claim 6, Spector in view of Riitano discloses:
The add-on (10) according to claim 1, wherein said reservoir (80) is a prefilled cartridge (¶0023 – the syringe can be a prefilled cartridge).  
Regarding claim 7, Spector in view of Riitano discloses:
The add-on (10) according to claim 1, wherein said reservoir (80) is a syringe (¶0023).  
Regarding claim 8, Spector in view of Riitano discloses:
The add-on (10) according to claim 1, wherein said reservoir (80) is a vial (¶0006 – the functionally claimed reservoir is fully capable of being a vial, as vials are known in the art to be used by practitioners; in addition, an exemplary syringe 80 is shown to be ampule 110 in Fig. 5, which is similar to a vial).  
Regarding claim 9, Spector in view of Riitano discloses:
The add-on (10) according to claim 1, wherein at least a portion of said reservoir (80) is made of glass (Fig. 5 - the functionally claimed reservoir is fully capable of being made of glass, with an exemplary syringe 80 is shown to be ampule 110, which are known in the art to be made of either glass or plastic).  
Regarding claim 10, Spector in view of Riitano discloses:
The add-on (10) according to claim 1, wherein at least a portion of said reservoir (80) is made of a plastic material (Fig. 5 - the functionally claimed reservoir is fully capable of being made of plastic, with an exemplary syringe 80 is shown to be ampule 110, which are known in the art to be made of either glass or plastic).  
Regarding claim 11, Spector in view of Riitano discloses the add-on according to claim 1, wherein said add-on is fully capable of being sterilizable en bloc because the device is intended to providing sterile liquids to a patient (Abstract).  
Regarding claim 12, Spector in view of Riitano discloses the add-on according to claim 1, wherein said adaptor coupling (the luer lock coupling modified in view of Riitano in the rejection of claim 1) is fully capable of being a vial adaptor because the functionally claimed reservoir is fully capable of being a vial, as vials are known in the art to be used by practitioners (¶0006). In addition, an exemplary syringe 80 is shown to be ampule 110 in Fig. 5, which is similar to a vial.  
Regarding claim 13, Spector in view of Riitano discloses:
The add-on (10) according to claim 1, wherein said adaptor (50) further comprises a coupling sized and shaped to couple said add-on (10) to a self-injector (¶0027 – the adaptor 50 has threaded attachment or fin attachment means to couple the add-on to a syringe, which is part of the self-injector of Spector).
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Spector in view of Riitano further in view of Tsals et al (US 5858001).
Regarding claim 3, Spector in view of Riitano discloses the add-on according to claim 1 but is silent regarding “at least one fastener sized and fitted to couple said body of said reservoir to a self-injector.” However, Tsals teaches an injection system (90; Fig. 3) with an add-on assembly (100), thus being in the same field of endeavor, that further comprises a mounting member (92) that acts as a fastener sized and fitted to couple the reservoir (91) to a self-injector body (103). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Spector to incorporate a fastener to couple the reservoir to the self-injector as taught by Tsals in order to provide sufficient structure to keep the reservoir and the self-injector connected throughout use. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 9am-5pm Pacific time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Primary Examiner, Art Unit 3783